Opinión disidente del
Juez Asociado Señor Negrón García.
HH
Discrepamos del criterio de eximir al Ledo. Reinaldo Rivera Arroyo del primer cargo imputado, a saber, no contes-tar la querella e incumplir los requerimientos de la Oficina del Procurador General. Nos explicamos.
El licenciado Arroyo Rivera no contestó la queja en su contra notificada el 1ro de abril de 1993 por el Secretario de este Tribunal. El 12 de abril de 1993 se le notificó nue-vamente, esta vez por el Procurador General y tampoco respondió. El 10 de marzo de 1994, le concedimos veinte (20) días para replicar el Informe del Procurador General de 15 de febrero de 1994. No existe constancia de que el licenciado Arroyo Rivera cumpliera con nuestra orden. El 30 de octubre de 1995, previa presentación de la querella en su contra el 19 de septiembre de 1995, compareció adu-ciendo “razones de salud y por atender otros asuntos”, para justificar sus tardanzas.
El 28 de diciembre de 1995, paralizados los procedi-mientos disciplinarios, instruimos al licenciado Arroyo Rivera a mantenernos informados del estricto cumplimiento de un acuerdo transaccional en el pleito. Ante su incumpli-miento, el 21 de febrero de 1997, le concedimos veinte (20) días para que nos informara el status del acuerdo transaccional.
El 13 de mayo de 1997, el quejoso Enrique Cruz Vene-gas nos informó que el licenciado Arroyo Rivera incumplió el acuerdo transaccional. El 30 de mayo, le concedimos tér-mino final de veinte (20) días para que respondiera a la Moción informativa del quejoso. El 27 de junio compareció y alegó para su demora que nuestra orden le fue notificada *364a su antigua dirección, cuyo cambio notificó a finales de 1996.
1 — 1
Estamos ante un patrón de conducta censurable, al con-siderar que la querella se origina porque el caso judicial fue desestimado, precisamente por la falta de diligencia del licenciado Arroyo Rivera en contestar las órdenes del Tribunal.
No contestar requerimientos y órdenes del Tribunal y la Oficina del Procurador General, “por razones de salud o por estar ocupado en otros asuntos” no constituye excusa válida. El hecho de que se comunicara por teléfono —cono-ciendo su deber de hacerlo por escrito— sólo es un ate-nuante que no lo exime de sanción disciplinaria mayor.
Considerando la gravedad de sus faltas, la suspensión de tres (3) meses es insuficiente.